The judgment of the court was pronounced by
Rost, J.
A requisition was made upon the plaintiffs by the inspector of roads and levees of the ward in which they reside, for slaves to work on the levee in front of a tract of uncultivated land belonging to the defendant, who is a non-resident.
The labor was furnished, and the plaintiffs obtained from the inspector certicates showing the respective amounts they had a right to claim from the defendant for it, under the police regulations of the parish.
The plaintiffs made an amicable demand of these amounts from the defendant, and on his failure to pay, they applied for jointly and .obtained an order of seizure and sale against the land on the bare certificate of the inspector.
The defendant enjoined the proceeding on the following grounds : 1. That no law authorizes summary process in the case. 2. That the police jui-y was not competent to regulate, or in any manner to direct, the forms of judicial proceedings, and to extend the powers of courts. 3. That the inspector’s certificate is not an authentic act, and cannot be the basis of executory process. 4. That it is not alleged or shown that the defendant was previously notified to work on his levee.
The district judge dissolved the injunction, and gave judgment against the plaintiffs as in case of non-suit. They have appealed.
The ordinances of the police jury, under which executory process issued, were passed in the exercise of power supposed to have been granted by an act of the Legislature passed in 1831, repealing the act of 1829 relative to roads and levees, so far as it was in force in the parish of West Baton Rouge, and authorizing the police jury of that parish to pass all such ordinances as they may deem necessary relative to roads and levees.
The powers delegated by this law are purely administrative. The police jury may pass ordinances relative to roads and levees; but when, under those ordinances, indebtedness is incurred by planters, the debt must be sued for as other ordinary debts, unless the Legislature has given a summary remedy. This is one of the many inconveniences resulting from the repeal of the general law relative to roads and levees.
The plaintiffs have asked judgment as in an ordinary suit, but they made no application in the court below to change the proceedings from the via executiva to the via ordinaria, and the defendant had not the opportunity to avail himself of the, means of defence he may have. Moreover, the ordinance of the police jury cannot make the receipt of the inspector evidence ; the inspector himself should have been examined as a witness.
It is therefore ordered, that the judgment be affirmed, with costs.